NUMBERS 13-21-00366-CR & 13-21-00367-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


EMILIO VARGAS,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                              Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                          ORDER OF ABATEMENT
                Before Justices Hinojosa, Tijerina, and Silva
                             Order Per Curiam

      This cause is before the Court on its own motion. Appellant, Emilio Vargas, filed a

notice of appeal with this Court from convictions in trial court cause numbers 21FC-1613F

and 21FC-0220F. The trial court's certifications of the defendant's right to appeal show

that the defendant waived his right of appeal. See TEX. R. APP. P. 25.2(a)(2).

      On October 27, 2021, we ordered appellant's counsel to, within thirty days, review
the record and advise this Court as to whether appellant has a right to appeal. See Tex. R.

App. P. 44.3, 44.4. Counsel failed to respond to this Court’s order and did not file a

response.

       Therefore, we abate this appeal and remand this cause to the trial court for a

hearing to determine (1) whether the trial court’s certification of appealability is correct

and (2) whether the appellant has the right of appeal. We further direct the trial court to

issue findings of fact and conclusions of law regarding these issues. The trial court's

amended certification, if any, and any orders it enters shall be included in a supplemental

clerk's record. The trial court is directed to cause the supplemental clerk's record to be

filed with the Clerk of this Court within thirty days of the date of this order.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on this
10th day of December, 2021.




                                               2